United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2640
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Shannon D. West,                        * District of Nebraska.
                                        *
             Appellant.                 *    [UNPUBLISHED]
                                   ___________

                             Submitted: September 7, 2006
                                Filed: September 18, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Shannon West challenges the 41-month prison sentence the district court1
imposed after he pleaded guilty to being a felon in possession of ammunition, in
violation of 18 U.S.C. § 922(g)(1). For reversal, West argues his sentence is
unreasonable, because (1) the district court did not grant credit against the sentence
for time he served while state charges against him were pending, (2) the court did not
run his sentence concurrently with his state probation-revocation sentence, and (3)


      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
in making that decision the court clearly erred in balancing the 18 U.S.C. § 3553(a)
sentencing factors.

      West’s arguments are unavailing. The record shows that the district court
carefully considered the relevant circumstances in this case and other appropriate
sentencing factors, therefore, we cannot say that the court abused its discretion or
imposed an unreasonable sentence when it refused to run West’s sentence
concurrently with his undischarged state sentence, see U.S.S.G. § 5G1.3(c), p.s. &
comment. (n.3(A) & (C)); United States v. Mathis, 451 F.3d 939, 940 (8th Cir. 2006)
(§ 5G1.3(c) provides court wide discretion to order federal sentence to run
consecutively to undischarged state sentence); cf. United States v. Atteberry, 447
F.3d 562, 564 (8th Cir. 2006) (noting that principal issue for appellate review is
whether consecutive sentence is unreasonable, and holding that consecutive sentence
was not unreasonable given defendant’s crimes and district court’s explanation that
defendant’s state and federal convictions were separate, that defendant required
incarceration following discharge of his state sentence, and that total combined
sentence was appropriate).

      Accordingly, we affirm.
                     ______________________________




                                        -2-